Case 19-60794-jwc        Doc 15    Filed 10/15/19 Entered 10/15/19 13:32:15            Desc Main
                                   Document      Page 1 of 6



                          UNITED STATES BANKRUPTCY COURT
                           sNORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                                            :   CHAPTER 7
                                                  :
ALEJANDRA MARIA GIRALDO,                          :   CASE NO. 19-60794-jwc
                                                  :
                DEBTOR.                           :
                                                  :
NANCY J. GARGULA,                                 :
UNITED STATES TRUSTEE                             :
                                                  :
                MOVANT,                           :
                                                  :
-vs-                                              :   CONTESTED MATTER
                                                  :
ALEJANDRA MARIA GIRALDO,                          :
                                                  :
                RESPONDENT.                       :


               UNITED STATES TRUSTEE’S MOTION TO DISMISS CASE
               BASED UPON ABUSE ARISING UNDER 11 U.S.C. § 707(b)(3)

         COMES NOW Nancy J. Gargula, United States Trustee for Region 21, (the “United States

Trustee”), through undersigned counsel, and respectfully moves this Court to enter an order

dismissing this case pursuant to 11 U.S.C. § 707(b)(3), and in support thereof, states as follows:

I.       COURSE OF PROCEEDINGS AND STATEMENT OF FACTS

         1.     The Court has jurisdiction of this matter under 28 U.S.C. § 1334(a) and (b), 28

U.S.C. § 157(a) and (b)(1) and 28 U.S.C. § 151. This is a core proceeding under 28 U.S.C. §

157(b)(2)(A) and (B). This motion is filed pursuant to 11 U.S.C. §§ 707(b)(2) and 707(b)(3).

         2.     On July 11, 2019, ALEJANDRA MARIA GIRALDO (“Debtor”) filed a voluntary

petition for relief under Chapter 7 of Title 11, United States Code.




                                                 1
Case 19-60794-jwc        Doc 15     Filed 10/15/19 Entered 10/15/19 13:32:15            Desc Main
                                    Document      Page 2 of 6


       3.      The United States Trustee appointed S. Gregory Hays to serve as Chapter 7 Trustee

in this case, and he continues to serve in that capacity.

       4.      The chapter 7 trustee commenced and concluded the section 341 meeting of

creditors on August 13, 2019.

       5.      Based upon a review of Debtor’s Bankruptcy Petition and Schedules D and E/F,

the United States Trustee believes and, therefore, avers that the reported debts are primarily

consumer in nature.

II.    TIMELINESS OF MOTION

       6.      Bankruptcy Code section 704(b)(1)(a) requires the United States Trustee to review

all materials filed by the debtor and, not later than 10 days after the date of the first meeting of

creditors, file with the Court a statement as to whether the case is presumed to be an abuse under

section 707(b) (the “Ten Day Statement”).

       7.      For motions under section 707(b)(3), Federal Rule of Bankruptcy Procedure

1017(e)(1) requires motions to be filed within 60 days after the first date set for the meeting of

creditors under section 341(a) unless the Court, for cause, extends the deadline.

       8.      The Rule 1017(e) deadline is October 15, 2019.

       9.      This motion is filed within the requisite time period and is timely.

III.   STATEMENT OF APPLICABLE STATUTES AND RULES

       10.     Section 707(b)(1) provides that, after notice and a hearing, the Court may dismiss

a case filed by individuals whose debts are primarily consumer debts if it finds that granting relief

would be an abuse of the provisions of chapter 7.

       11.     Section 707(b)(3) states as follows:

       (3) In considering under [section 707(b)(1)] whether the granting of relief would
       be an abuse of the provisions of this chapter in a case in which the presumption in
       subparagraph (A)(I) does not arise or is rebutted, the court shall consider -

                                                  2
Case 19-60794-jwc        Doc 15     Filed 10/15/19 Entered 10/15/19 13:32:15            Desc Main
                                    Document      Page 3 of 6


                (A) whether the debtor filed the petition in bad faith; or
                (B) [whether] the totality of the circumstances (including whether the debtor
                seeks to reject a personal services contract and the financial need for such
                rejection as sought by the debtor) of the debtor’s financial situation
                demonstrates abuse.

11 U.S. C. §§ 707(b)(3)(A) and (B).

IV.  THE TOTALITY OF THE CIRCUMSTANCES OF DEBTOR’S FINANCIAL
SITUATION DEMONSTRATES ABUSE

       12.      The overwhelming majority of courts now hold that a debtor’s ability to repay a

portion of his or her unsecured nonpriority debt may constitute abuse under 11 U.S.C. § 707(b)(3).

See In re Walker, 383 B.R. 830 (Bankr. N.D. Ga. 2008); In re Henebury, 361 B.R. 595, 607 (Bankr.

S.D. Fla. 2007) (“Ability to pay, standing alone, is sufficient to warrant dismissal of a Chapter 7

case for abuse pursuant to 11 U.S.C. § 707(b)(3)(B).”); In re Mestemaker, 359 B.R. 849, 856

(Bankr. N.D. Ohio 2007) (the “plain language of § 707(b)(3), read in conjunction with § 707(b)(1)

and (2), is clear and compels a conclusion that a court must consider a debtor’s actual debt-paying

ability in ruling on a motion to dismiss where the presumption does not arise or is rebutted”); In

re Lenton, 358 B.R. 651 (Bankr. E.D. Pa. 2006).

       13.      The courts consider the debtor's ability to pay as of the date of the hearing on the

motion to dismiss, not as of the date the debtor filed the petition. In re Pennington, 348 B.R. 647

(Bankr. D. Del. 2006); In re Richie, 353 B.R. 569 (Bankr. E.D. Wis. 2006). Accord, Henebury,

361 B.R. 609.

       A.       In her budget, Debtor improperly co-mingles her parents’ bills and social
                security income.

       14.      Debtor claims a household of three: herself and her parents, even though her parents

split their residences between living with Debtor and living in their Florida retirement community.




                                                  3
Case 19-60794-jwc         Doc 15     Filed 10/15/19 Entered 10/15/19 13:32:15            Desc Main
                                     Document      Page 4 of 6


       15.       At line 8e of her Schedule I (Income), Debtor includes in her income her parents’

social security income of $483.00.

       16.       At line 13 of her Schedule J (Expenses), Debtor listed a monthly $100 expense for

entertainment.

       17.       At line 21 of her Schedule J (Expenses), Debtor listed a monthly $867 payment for

her student loans.

       18.       Also at line 21 of her Schedule J (Expenses), Debtor listed a monthly payment of

$2,232.00 for “Support for parents (mortgage, credit cards, FL housing exp).”

       19.       Debtor’s support for her parents breaks down as follows:

        •    $323.00 for a Chase mortgage for their Florida retirement community home;

        •    $363.30 for the homeowners association for their Florida retirement community

             home;

        •    $97.00 for the electric bill for their Florida retirement community home;

        •    $30.00 for the cable bill for their Florida retirement community home;

        •    $40.00 for the phone bill for their Florida retirement community home; and

        •    $1,378.29 for Debtor’s parents' credit card bills, which are used for the parents’

             food/groceries, clothes and car insurance.

       20.       The United States Trustee submits that entertainment expenses, payments for her

parents’ bills, and payments for her own student loans are not reasonably necessary for her support

and maintenance, and should all be included in the calculation of a debtor's income for purposes

of § 707(b)(3) income. Consequently, Debtor’s Schedule I monthly net income should be at least

$1,284.14. A copy of the United States Trustee’s calculation of Debtor’s monthly income is

attached hereto as Exhibit A.


                                                 4
Case 19-60794-jwc        Doc 15     Filed 10/15/19 Entered 10/15/19 13:32:15            Desc Main
                                    Document      Page 5 of 6


       21.     The United States Trustee further contends that Debtor claimed excessive expenses

for non-mortgage expenses, living expenses, and transportation expenses. Reducing Debtor’s

expenses in these three categories to the IRS standard would result in Debtor’s Schedule I monthly

net income being $2,009.14. Further adjusting the Debtor’s expenses to the IRS standard for a

household of one – a far more accurate depiction of Debtor’s family size since Debtor’s parents

spend a large portion of each year living in their Florida residence -- would result in Debtor’s

Schedule I monthly net income being $2,845.14. See Exhibit A.

       B.      Debtor’s monthly disposable income

       22.     The United States Trustee prepared a Disposable Income Calculation, which is

attached hereto as Exhibit B.

       23.     Under any of the three expense computations, Debtor enjoys ample disposable

income, sufficient to pay between 32% and 72% of her unsecured debt. See Exhibit B.

       24.     Debtor appears to enjoy a stable source of future income.

       25.     Debtor is eligible for adjustment of her debts through Chapter 13

       26.     Debtor has the ability to make a substantial payment pursuant to a Chapter 13 plan.

       27.     Debtor has not offered any evidence that the bankruptcy petition was filed because

of sudden illness, calamity, disability, or unemployment.

       28.     Debtor is not needy.

       29.     The granting of a discharge in this case would be an abuse of the bankruptcy

process.

       30.     The United States Trustee submits that in this case Debtor has the ability to pay a

significant portion of her unsecured debt and the totality of the circumstances of Debtor’s financial

situation demonstrates that this chapter 7 filing constitutes an abuse under 11 U.S.C. § 707(b)(3).



                                                 5
Case 19-60794-jwc       Doc 15     Filed 10/15/19 Entered 10/15/19 13:32:15            Desc Main
                                   Document      Page 6 of 6




       WHEREFORE the United States Trustee requests the Court dismiss this case and grant

such other relief as the Court deems appropriate. If Debtor converts the case to chapter 13, the

United States Trustee will request the Court hold the motion in abeyance, to be scheduled for

hearing in the event Debtor re-converts the case to chapter 7.

                                                     NANCY J. GARGULA
                                                     UNITED STATES TRUSTEE
                                                     Region 21
                                                     /s/ Thomas W. Dworschak
                                                     THOMAS W. DWORSCHAK
                                                     Georgia Bar No. 236380
                                                     United States Department of Justice
                                                     Office of the United States Trustee
                                                     Suite 362, Richard B. Russell Building
                                                     75 Ted Turner Drive, SW
                                                     Atlanta, Georgia 30303
                                                     (404) 331-4437, ext. 145
                                                     Thomas.w.Dworschak@usdoj.gov


                                 CERTIFICATE OF SERVICE

       This is to certify that I have on October 15, 2019 electronically filed the foregoing Motion
to Dismiss Case Based on Abuse Arising Under 11 U.S.C. § 707(b)(3) using the Bankruptcy
Court’s Electronic Case Filing program, which sends a notice of this document and an
accompanying link to this document to the following party who has appeared in this case under
the Bankruptcy Court’s Electronic Case Filing program:

Howard Jay Kent                              hkent@thekentlawfirm.com

       I further certify that on October 15, 2019, I caused a copy of this document to be served
via United States First Class Mail, with adequate postage prepaid on the following parties at the
address shown for each.

S. Gregory Hays                                      Alejandra Maria Giraldo
Hays Financial Consulting, LLC                       281 Whitney Lane
Suite 555                                            McDonough, GA 30253-7766
2964 Peachtree Road
Atlanta, GA 30305                                    /s/ Thomas W. Dworschak




                                                 6
